The State




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 2, 2014

                                      No. 04-14-00103-CR

                                       Melvin MARTIN,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR3537
                         Honorable Mary D. Roman, Judge Presiding

                                         ORDER
       The State’s brief was originally due to be filed with this court on July 28, 2014. We
granted the State’s first motion for an extension of time to file the brief until August 27, 2014.
On August 29, 2014, the State filed its second motion for extension of time to file its brief. It
requested a thirty-day extension for a total extension of sixty days.
        The State’s motion is GRANTED. The State’s brief must be filed with this court not
later than September 26, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME
TO FILE THE STATE’S BRIEF WILL BE GRANTED.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court